DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/15/2021. In Applicant’s amendment, claims 1 and 3-10 were amended. Claim 2 is canceled.
Claims 1 and 3-10 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 102 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 6 that the Office Action does not address “the requirements of the individual steps” and oversimplifies claim 1. Examiner respectfully disagrees. The Office Action address the individual steps of generating a visitor table used to record visitor information including biological feature information of a visitor acquired by […] when the visitor visits the store; generating a sales management table used to record sales management information including product information representing a product held by the visitor among the plurality of products; and deleting the visitor information of the visitor who leaves the store from the visitor table after a settlement process for settling the product purchased by the visitor with reference to the sales management table at Step 2A, prong 1 and considers the additional elements of claim 1 at Step 2A, prong 2. 
Applicant argues on p. 6 that claim 1 improves store management by addressing a technological problem of managing customers and carrying out automatic settlements using facial authentication. Examiner respectfully disagrees. Claim 1 merely records biological feature information. Facial authentication is not recited in the anywhere in the claims.
Applicant argues on p. 6-7 that the abstract idea is integrated into a practical application by recited a store management device that is able to 
Applicant argues on p. 7 that the limitations of claim 1 amount to significantly more than the judicial exception. Examiner respectfully disagrees. The additional elements such as a store management device, a first sensing device, processor and a memory are recited at a high level of generality and are merely invoked to as tools to perform the abstract idea.
Applicant's prior art arguments have been fully considered but are not persuasive.
Applicant argues on p. 8-9 that Taira does not disclose the amended limitation of generating a visitor table used to record visitor information including biological feature information of a visitor acquired by a first sensing device when the visitor visits the store because Taira only stores information for registered customers. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-registered visitors) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on p. 9 that Taira does not disclose the amended limitation of deleting the visitor information of the visitor who leaves the store from the visitor table after a settlement process for settling the product purchased by the visitor with reference to the sales management table. Examiner respectfully disagrees. Taira in paragraph 69 states “the exiting confirmation module 271 may execute collation with a purchase settlement information history of a receipt, etc., in order to uniquely identify the outgoing customer,” and paragraph 70 “Upon receiving the notification of the confirmation of exiting, a post-process module 281 of the store 
Applicant further argues on p. 9 that Taira does not disclose the limitation of generating a sales management table used to record sales management information including product information representing a product held by the visitor among the plurality of products. Examiner respectfully disagrees. Taira discloses this feature in fig. 3B noting the settlement terminal and the Visiting customer DB and paragraph 44 “The operation unit 135 is an operation device which inputs an operation relating to a settlement process. The display unit 136 is a display device. For example, the display unit 136 displays the name of a purchased commodity and the price of settlement. The commodity identification unit 137 identifies a commodity that is to be settled.” Further, paragraph 97, Taira states “upon completing the settlement process, the processor 131 may store the information showing the content of settlement in the storage unit or may notify the center server 101 of the information of the content of settlement, etc.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a machine (reciting a “system”). Claim 10 is directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 10 are directed to an abstract idea by reciting generating a visitor table used to record visitor information including biological feature information of a visitor acquired by […] when the visitor visits the store; generating a sales management table used to record sales management information including product information representing a product held by the visitor among the plurality of products; and deleting the visitor information of the visitor who leaves the store from the visitor table after a settlement process for settling the product purchased by the visitor with reference to the sales management table. The claims are considered abstract because these steps recite a mental process like concepts performed in the human mind (including an observation, evaluation, judgement, opinion). The claims record information of a visitor who visits a store and deletes the information of the visitor who leaves the store which is an observation.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a store management device; a 
	Dependent claims 3-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 10 are rejected under 35 USC 103 as being unpatentable over the teachings of
Taira et al, US Publication No. 2016/0189162 A1, hereinafter Taira in view of 
Fujisawa et al, US Publication No 2020/0258070 A1, hereinafter Fujisawa. As per,

Claims 1, 10
Taira teaches
A store management device configured to manage a store including […] comprising a processor and a memory, wherein the processor is configured to execute instructions stored on the memory, thus implementing: /
A store management method configured to manage a store including […], comprising: (Taira [0036] “a processor 121, a memory 122, a network (NW) I/F 123, a camera I/F 124, a settlement terminal I/F 125, and a storage unit 126. The processor 121 realizes various process functions by executing programs. The memory 122 includes a program memory”)
generating a visitor table used to record visitor information including biological feature information of a visitor acquired by a first sensing device when the visitor visits the store; (Taira [0029] “The visiting customer (visitor) DB 102a stores visiting customer information of each visiting customer (visitor);” [0124] “biological information input device, which 
generating a sales management table used to record sales management information including product information representing a product held by the visitor among the plurality of products;  (Taira fig. 3B noting the settlement terminal and the Visiting customer DB; [0044] “The operation unit 135 is an operation device which inputs an operation relating to a settlement process. The display unit 136 is a display device. For example, the display unit 136 displays the name of a purchased commodity and the price of settlement. The commodity identification unit 137 identifies a commodity that is to be settled” for further detail regarding the settlement terminal see [0097])
and deleting the visitor information of the visitor who leaves the store from the visitor table after a settlement process for settling the product purchased by the visitor with reference to the sales management table.  (Taira [0069] “the exiting confirmation module 271 may execute collation with a purchase settlement information history of a receipt, etc., in order to uniquely identify the outgoing customer;” [0070] “Upon receiving the notification of the confirmation of exiting, a post-process module 281 of the store server 102 deletes the visiting customer information of the present customer from the visiting customer DB”)
Taira does not explicitly teach
[…] a product shelf used to display a plurality of products, […]
Fujisawa however in the analogous art of retail monitoring teaches
[…] a product shelf used to display a plurality of products, […] (Fujisawa [0047] “a customer standing in front of a store shelf and is taking out some product from the store shelf”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management to include a product shelf in view of Fujisawa in an effort to provide improved customer convenience (see Fujisawa ¶ [0013] & MPEP 2143G).

Taira teaches
further comprising a store-leaving approval part configured to make a store-leaving approval of the visitor in either (i) or (ii): (i) the visitor information is deleted from the visitor table, (ii) the sales management table does not include unsettled product information relating to an unsettled product purchased by the visitor.  (Taira [0068] “after completing the settlement process, the settlement module 263 may notify the store server 102 of the content of settlement, etc. The store server 102, which received the notification of the content of settlement, may notify the center server 101 of the content of settlement. The center server 101, which received the notification of the content of settlement, may update the membership information of the membership DB 101a”; [0070] “the post-process module 281 of the store server 102 may delete the visiting customer information of the present customer, upon receiving the notification of the completion of settlement from the settlement module 263” noting Taira disclosing the features according to at least (i))
Claim 5
Taira does not explicitly teach
further comprising a settlement management part configured to send a message requesting a settlement of the product purchased by the visitor when the visitor table records the information of the visitor while the sales management table records41 the unsettled product information.  
Fujisawa however in the analogous art of retail monitoring teaches
further comprising a settlement management part configured to send a message requesting a settlement of the product purchased by the visitor when the visitor table records the information of the visitor while the sales management table records41 the unsettled product information.  (Fujisawa [0136] “A customer exits the store carrying a product but does not declare or pay within a predetermined time since the exit;” [0137] “The store performs a reminder processing targeted at the customer terminal one or 
The rationales to modify/combine the teachings of Taira with/and the teachings of Fujiasawa are presented in the examining of claim 1 and incorporated herein.
Claim 6
Taira still teaches recording visitor information and deleting visitor information. Taira does not explicitly teach
wherein the visitor table management part is configured to record the visitor information again on the visitor table due to deletion of the visitor information from the visitor table after the settlement process when the visitor holds another product among the plurality of products on the product shelf, thus updating the sales management information on the sales management table.
Fujisawa however in the analogous art of retail monitoring teaches
wherein the visitor table management part is configured to record the visitor information again on the visitor table due to deletion of the visitor information from the visitor table after the settlement process when the visitor holds another product among the plurality of products on the product shelf, thus updating the sales management information on the sales management table.  (Fujisawa [0124] “In Step S765 (in the case where the payment is completed in the store), the flow of shopping ends. If the user does their shopping in the store according to one embodiment again, the process returns to Step S729;” fig. 7A noting the process restarting at S729 when a customer wants to purchase another product after the settlement process)
.


Claims 4 and 5 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Taira in view of Fujisawa in further view of
Ono et al, WO 89/06406 A, hereinafter Ono. As per,

	Claim 4
Taira / Fujisawa do not explicitly teach
wherein the store-leaving approval part makes a store-leaving disapproval of the visitor when the sales management table records the unsettled product information while the visitor table records the visitor information relating to the visitor.  
Ono however in the analogous art of retail monitoring teaches
wherein the store-leaving approval part makes a store-leaving disapproval of the visitor when the sales management table records the unsettled product information while the visitor table records the visitor information relating to the visitor.  (Ono p. 14-15 “when no pay up data is found on the passcard 24, the control section 106 outputs a passcard return signal to the passcard receiving and returning section 110 (Fig. 4A) which discharges the passcard 24 through an outlet thereof upon receiving the passcard return signal. The system may be so designed as to announce by voice that the customer is to pay up the money or to display an amount owed when no pay up data is found. In this case, the customer can not go outside the checkout area”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Fujiasawa’s product displays and monitoring to include the .

Claims 7 and 9 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Taira in view of Fujisawa in further view of
Flickner et al, US Publication No. 2003/0107649 A1, hereinafter Flickner in further view
Alvarez et al, US Publication No. 2017/0091850 A1, hereinafter Alvarez. As per,

Claim 7
Taira does not explicitly teach
wherein the first sensing device is configured to detect three-dimensional coordinates of the visitor on a store-space domain of the store, and wherein upon detecting secondary three-dimensional coordinates of a secondary visitor approaching the three-dimensional coordinates of the visitor in a predetermined period
the visitor table management part is configured to determine that the secondary visitor belongs to a same accompanying group of the visitor and to record secondary visitor information of the secondary visitor in association with the visitor information of the visitor on the visitor table.  
Flickner however in the analogous art of retail monitoring teaches
wherein the first sensing device is configured to detect three-dimensional coordinates of the visitor on a store-space domain of the store, and wherein upon detecting secondary three-dimensional coordinates of a secondary visitor approaching the three-dimensional coordinates of the visitor in a predetermined period (Flickner [0005] “A real-time camera/computer system and method for identifying groups of socially interrelated people by detecting and tracking them is disclosed;”  individuals are then tracked, and 3) groups of individuals are then detected. Preferred embodiments of the invention are directed to detecting and tracking groups of socially interrelated individuals, e.g., people who have some familiarity with each other and have congregated for some purpose such as shopping”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Fujiasawa’s product displays and monitoring to include recording members belonging to a group in view of Flickner in an effort to improve operational efficiency and customer satisfaction by opening additional checkout lanes (see Flickner ¶ [0008] & MPEP 2143G).
Alvarez however in the analogous art of retail monitoring teaches
the visitor table management part is configured to determine that the secondary visitor belongs to a same accompanying group of the visitor and to record secondary visitor information of the secondary visitor in association with the visitor information of the visitor on the visitor table.  (Alvarez [0018] “The invention herein utilizes mobile electronic devices carried by visitors and devices otherwise interacted with by visitors while shopping in a real-world shopping venue to identify the visitors as belonging to a group”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Fujiasawa’s product displays and monitoring  and Flickner’s group monitoring to include recording members belonging to a group in view of Alvarez in an effort to encourage collaborative shopping (see Alvarez ¶ [0018] & MPEP 2143G). 
Claim 9

further comprising an action detection part configured to determine that the product held by the visitor is transferred to the secondary visitor belonging to the same accompanying group of the visitor when the product is moving between the visitor and the secondary visitor while the visitor and the secondary visitor are positioned proximate to the product, wherein the sales management part is configured to integrate the sales management information of the visitor with secondary sales management information of the secondary  visitor on the sales management table.  
Alvarez however in the analogous art of retail monitoring teaches
further comprising an action detection part configured to determine that the product held by the visitor is transferred to the secondary visitor belonging to the same accompanying group of the visitor when the product is moving between the visitor and the secondary visitor while the visitor and the secondary visitor are positioned proximate to the product, wherein the sales management part is configured to integrate the sales management information of the visitor with secondary sales management information of the secondary  visitor on the sales management table.  (Alvarez [0145] “The context information can further be used to automatically identify the products that the visitor to a real-world shopping venue is carrying in his hand/cart and allow him to share them with his family members who are present in the store but are in different section of the store”)
The rationales to modify/combine the teachings of Taira / Fujisawa / Flickner with/and the teachings of Alvarez are presented in the examining of claim 7 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0134701 A1; US 7688349 B2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624